In an action for a judicial separation in which the plaintiff wife was granted a judgment of separation which directed the payment of alimony to her by the defendant husband, the latter appeals from an order of the Supreme Court, Queens County, dated January 18,1961, granting plaintiff’s motion for a money judgment for alimony arrears under said judgment, and for a counsel fee; and denying defendant’s cross motion to vacate the separation judgment. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur. [27 Misc 2d 948.]